Exhibit 99.1 FOR IMMEDIATE RELEASEContactRob Kukla, Jr. August 26, 2011Director, Investor Relations 713-753-5082 investors@kbr.com Gabriela Segura Manager, Media Relations 713-753-8694 gabriela.segura@kbr.com KBR ANNOUNCES SHARE REPURCHASE PROGRAM HOUSTON – KBR (NYSE:KBR) announced today that its Board of Directors has authorized the repurchase up to 10 million of its outstanding common shares. The shares will be repurchased from time to time in the open market at the company’s discretion, subject to market conditions, and in accordance with applicable regulatory requirements. The program does not obligate the company to acquire any particular amount of common stock and may be commenced, suspended or discontinued at any time or from time to time without prior notice. The share repurchase program will be funded through the company’s current cash position. KBR is a global engineering, construction and services company supporting the energy, hydrocarbons, government services, minerals, civil infrastructure, power, industrial, and commercial markets. For more information, visit www.kbr.com. ###
